Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00546-CV

           IN THE INTEREST OF A.M.J., A.E.G., A.D.W., and A.A.G., Children

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00875
                    Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant in relation to this
appeal because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED November 20, 2019.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice